Order entered December 17, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01434-CR
                                      No. 05-13-01435-CR

                             CAL MAURICE BUTLER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F06-65524-V, F06-65525-V

                                            ORDER
       The reporter’s record has been filed in these appeals, but the clerk’s records have not

been filed. The trial court has certified appellant has the right to appeal and has appointed

counsel to represent appellant.

       Accordingly, we ORDER the Dallas County District Clerk to file the clerk’s records by

JANUARY 6, 2014.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office, Criminal

Records Division; and to counsel for all parties.

                                                       /s/   DAVID EVANS
                                                             JUSTICE